ca@§@axvc-moeaszeewmr Do@amaehil§e F#a€ded/ZiJ/§a Pé§§élol)#l

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

SILVON S. SIMMONS,
Plaintiff

'vs' sTIPULATIoN To EXTEND TIME To

JoSEPH M. FERRIGNO, II, sAMUEL ANSWER OR OTHERWISE PLEAD

GIANCURSIO, MARK WIATER, CHRISTOPHER
MUSCATO, ROBERT WETZEL, MICHAEL L.
CIMINELLI, JOHN DOES 1-20, CITY OF
ROCHESTER, SHOTSPOTTER, INC., SST, INC.,
JOHN DOES 21-30, and PAUL C. GREENE,

Civil Action No. 6:17-cv-6l76-MAT

Defendants.

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, that
counsel for the defendants, Shotspotter, Inc., SST, Inc., and Paul C. Greene, that counsel for said
defendants accepts service of the Summons and Amended Complaint on behalf of said
defendants, waives service of process defenses on behalf of said defendants, and said defendants
are granted an extension of time to answer or otherwise respond to Plaintiff`s Amended

Complaint, dated August 27, 2018, until Novernber 16, 2018.

 

Dated: October ll, 2018 Dated: October ll, 2018

BURKWIT LAW FIRM, PLLC BARCLAY DAMON LLP

By: s/ Charles F. Burkwit By: s/ Paul A .Sanders _
Charles F. Burkwit, Esq. Paul A. Sanders, Esq.
Attorneys for Plaintiff Attomeys for Defendant
16 East Main Street, Suite 450 100 Chestnut Street, Suite 2000
Rochester, New York 14614 Rochester, New York 14604
Tel: (585) 546-1588 Tel: (585) 295-4426
Email: burkwitesq@aol.com Email: psanders@barclaydarnon.com

SO ORDERED

MIC'HAE`EA. TELESCA
United States District ludge

DATE /O'/£l'/€

17318097.1

 

